Citation Nr: 0002840	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  97-17 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey



THE ISSUE

Entitlement to compensation benefits, under 38 U.S.C.A. 
§ 1151, for residuals of a cut on the face and of the use of 
experimental drugs, claimed to have resulted from 
hospitalization and treatment provided at a VA medical 
facility in 1985 and 1986.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from May 1980 to July 
1982.  

This matter came before the Board of Veterans' Appeals on 
appeal from a rating decision of April 1996, by the Newark 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim of entitlement to 
compensation benefits, under 38 U.S.C.A. § 1151, for 
residuals of a cut on the face and of the use of experimental 
drugs, claimed as a result of hospitalization and medical 
treatment provided in a VA medical facility in 1985 and 1986.  
A VA compensation examination was conducted in July 1996.  A 
rating action in December 1996 confirmed the previous denial 
of the veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151.  A notice of disagreement 
with the above rating actions was received in March 1997.  A 
statement of the case was issued in May 1997.  The veteran's 
substantive appeal was received in May 1997.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in May 1997.  A transcript 
of the hearing is of record.  Private treatment records were 
received in June 1997.  A supplemental statement of the case 
was issued in September 1997.  


REMAND

By a claim submitted in March 1994, the veteran asserted 
entitlement to compensation for a cut on his face and 
residuals of usage of experimental drugs under the provisions 
of 38 U.S.C.A. § 1151, claimed to be results of a procedure 
performed or treatment received at the Wilmington VA Medical 
Center in October 1985 and July 1986.

The essence of this claim is that the veteran indicates he 
sought treatment for folliculitis at the VA medical center, 
and he maintains that the VA physician who performed the 
surgery on his face to remove a skin lesion cut too much into 
his face, causing his condition to become progressively 
worse.  He further contends that he was also treated with 
experimental drugs that have caused his condition to spread 
to other areas of his body, including his shoulders, chest, 
back, and groin areas.  The veteran also indicates that the 
residuals of the cut on his face have caused a deformity, and 
that he is unable to hold any type of employment as a result 
of the condition of his face.  

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 38 
U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.  

At his personal hearing in May 1997, the veteran indicated 
that he first sought treatment at the VAMC in Wilmington for 
an infected and inflamed bump on his face in 1985; he stated 
that, at that time, he was told that surgery was needed to 
remove one of the facial scars.  The veteran testified that 
he developed a problem with folliculitis as a result of the 
requirement that he shave his face on a daily basis during 
service.  He stated that, after service, he was treated with 
penicillin prescribed by Dr. Dacovera and he self treated 
with over-the-counter medications.  He further stated that, 
when the over the counter medications failed to provide 
lasting relief, he sought treatment at the Wilmington VAMC; 
he was treated by Dr. Kimmock, who was assisted by his 
students.

The veteran testified that he was operated on in October 
1985, at which time a skin graft was made to clear up the 
left side of his cheek; he stated that a second operated was 
performed in July 1986 on the right side of his face, where 
he was cut from the left part of the ear to the middle of his 
face.  The veteran related that he subsequently learned that 
the procedures were performed by students from the University 
of Pennsylvania.  He asserted that there was a lot of 
disfigurement.  The veteran indicated that he was referred to 
the University of the Pennsylvania for radiation treatment, 
and that he was also treated with a number of experimental 
drugs, which caused a worsening of the condition.   

Following a complete review of the claims folder, the Board 
finds that further development is warranted.  The Board 
appreciates the RO's efforts to develop pertinent evidence in 
this claim, as reflected by documented attempts in May and 
November 1994, and February and July 1995, to obtain 
pertinent clinical records of medical and surgical treatment 
of the veteran at the VAMC in Wilmington.  Preliminary review 
of the subsequent record shows that, despite the RO's 
specific request to the VAMC that pertinent clinical records 
be furnished, the VAMC has furnished only copies of treatment 
records for the period from September 1993 to April 1995, a 
period unrelated to that in question.  In response to another 
request by the RO in March 1996, the VAMC indicated, in April 
1996, that the records previously sent were all that were 
available.  

However, the Board notes a computer-generated (yellow) sheet 
in the claims folder, dated in November 1994, which appears 
to indicate that the veteran was admitted to the Wilmington 
VAMC on October 22, 1985, at 9:00 AM, and subsequently 
discharged on October 26, 1985, at a time unspecified.  A 
report of that period of hospitalization, and the pertinent 
medical treatment records, have not been associated with the 
claims folder.  The Board emphasizes the critical importance 
of obtaining either the original records (or legible copies 
thereof) of the veteran's 1985 and 1986 VA hospitalizations 
for surgical removal and treatment of keloid formation as a 
result of folliculitis, and all post-surgical follow-up 
clinical outpatient records of treatment and evaluation, in 
connection with his claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151.  

While the veteran underwent a VA medical examination in July 
1996 that revealed that he had plaques on his chin, described 
as being inflamed, a diagnosis was not reported, and the 
examiner failed to discuss the factors outlined above.  The 
Board believes that it would be helpful if the veteran were 
afforded a VA examination conducted in order to determine 
whether there is current objective evidence of any disability 
of the skin or of any disability claimed to be residual of 
the VA treatment at issue; if so, whether there is an 
etiological relationship between such and the treatment 
provided by VA in 1985 and 1986; and, if so, whether such 
additional disability reflects either natural progress of the 
disorder treated or the necessary consequences of the 
treatment afforded.  

In this regard, the Board notes that the law and regulations 
require that there be some causal nexus between VA treatment 
and the claimed disability.  In other words, benefits can be 
awarded only if, after VA treatment, there is additional 
disability attributable to that VA treatment.  If a disorder 
deteriorates after VA treatment and that deterioration is due 
to the underlying disability itself, or some intercurrent 
(non-VA) cause, there is no entitlement to VA compensation 
benefits under 38 U.S.C.A. § 1151 because it can not be found 
that the additional disability is due to VA treatment.  At 
this time, there is no current competent medical evidence 
either clearly showing or clearly refuting the existence of 
additional vision loss or eyelid dysfunction, or a nexus 
between the appellant's treatment at the VAMC and the 
development of the current disabilities.  In other words, on 
this fundamental point, the record is murky.  

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim based upon VA 
medical care under section 1151 are, paralleling those 
generally set forth for establishing other service-connection 
claims, as follows:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of a disease or 
injury as the result of hospitalization or medical or 
surgical treatment; and (3) medical evidence of a nexus 
(i.e., a link or a connection) between that asserted injury 
or disease and the current disability.  In addition, the 
Court has determined that an appellant's claim would also 
generally be well grounded, with respect to the continuity-
of-symptomatology analysis under 38 C.F.R. § 3.303(b), if he 
or she submitted evidence of each of the following:  (a) 
evidence that a condition was "noted" during his/her VA 
hospitalization or treatment; (b) evidence showing continuity 
of symptomatology following such hospitalization or 
treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
12 Vet.App. 460, 464 (1999).  

Therefore, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
or medical or surgical treatment.  See Boeck v. Brown, 
6 Vet.App. 14, 16-17 (1993), and Ross v. Derwinski, 3 
Vet.App. 141, 144 (1992), holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151.  See also Jimison v. West, 13 Vet.App. 
75, 77-78 (1999).  

While the Board does not prejudge the issue of well-
groundedness, given the sequence of events described above, 
we believe the record requires that the Secretary do more to 
develop this claim in order to extend every consideration to 
the veteran's assertion that there is some additional 
impairment, resulting from his treatment by VA, that was not 
otherwise certain or intended or result from that treatment.  
The resolution of this matter will require legal conclusions 
based upon the medical evidence of record, and neither the 
Board nor the RO is competent to render medical 
determinations which are not solidly grounded in the record.  
See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).

The Court of Appeals for Veterans Claims has stated that the 
Board's task is to make findings based upon evidence of 
record, not to supply missing facts.  Beaty v. Brown, 6 
Vet.App. 532, 537 (1994).  That task is seriously impaired 
where the RO has been unable to secure, and to make part of 
the record on appeal, the very medical records that might 
prove or disprove the veteran's allegations.  See Dixon v. 
Derwinski, 3 Vet.App 261, 263-264 (1992), wherein the Court 
held that VA must provide a complete explanation when records 
upon which a claimant's claim may depend cannot be found.  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet.App. 371, 377 (1993).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  Appropriate records development personnel at 
the RO should contact the Director of the 
Wilmington, Delaware, VAMC, or a designee, and 
request that an exhaustive search be conducted 
for the complete clinical records (or legible 
copies thereof) documenting the veteran's 1985 
and 1986 hospitalizations for surgical removals 
of keloid formations.  This should include all 
hospital summary reports, admission physical 
examination reports, consultation reports, 
special studies, X-ray reports, operation 
reports, progress notes, doctors' orders, 
doctors' and nurses' notes, and any other 
associated clinical reports.  All records 
obtained should be associated with the claims 
folder.  

2.  If the additional records obtained as a 
result of this search do not include all of the 
above mentioned records requested, the RO 
records development personnel should prepare and 
associate with the claims folder a report for 
the record, describing in detail the nature of 
the medical records search conducted, and 
certifying, if such is the case, that all such 
remaining original records have been 
irretrievably lost, and that further efforts to 
obtain them are not justified.  See Dixon v. 
Derwinski, cited above.

3.  The RO should obtain the names and addresses 
of all medical care providers, both VA and non-
VA, who have treated the veteran for a skin 
disorder since 1985; particularly, the RO should 
attempt to obtain any records of treatment 
provided to the veteran at the VAMC in 
Wilmington, Delaware, by Dr. Kimmock.  After 
securing any necessary release(s), the RO should 
obtain those records for inclusion in the claims 
file.  

4.  The RO should also schedule the veteran for 
a VA dermatological examination, for the purpose 
of ascertaining the nature and extent of all 
skin pathology.  The claims folder, including a 
copy of this Remand, should be made available to 
the examiner for review prior to the 
examination, and the examiner should 
specifically state whether he/she had the 
opportunity to review the claims folder.  All 
necessary tests and studies should be 
accomplished, and all clinical manifestations 
should be reported in detail.  If more than one 
skin disorder is found to be present, the 
examiner should provide specific diagnoses and 
describe all associated symptomatology nature 
and severity of his disorders.  The examiner 
should describe all exudation, itching, or 
lesions, referable to the skin disorders, as 
well as whether there is any resulting 
disfigurement.  The examiner is requested to 
provide an opinion as to whether it is as likely 
as not that any current skin disorder is related 
to the procedures performed at the Wilmington 
VAMC in 1985 and 1986.  If it is determined that 
disability residuals of those procedures are 
currently present, those residuals must be 
properly identified.  All findings should be set 
forth in a typewritten report.  The veteran is 
hereby advised that 38 C.F.R. § 3.655 requires 
him to cooperate with any requested examination.

5.  Following completion of the foregoing, the 
RO must review the claims folder and ensure that 
all of the aforementioned development has been 
conducted and completed in full.  If any 
development is incomplete, including if all 
requested medical records have not been 
obtained, appropriate corrective action should 
be implemented.  See Bruce v. West 11 Vet.App. 
405, 410 (1998); Stegall v. West, 11 Vet.App. 
268, 270-71 (1998).  

6.  After the development requested above has 
been completed to the extent possible, the RO 
should adjudicate the veteran's claim for 
compensation benefits under the provisions of 38 
U.S.C.A. § 1151, and the Court's holdings, prior 
to congressional action, as appropriate.  If the 
determination remains adverse to the veteran in 
any way, both he and his representative should 
be furnished an appropriate supplemental 
statement of the case (SSOC), which summarizes 
the pertinent evidence, all applicable law and 
regulations, and reflects detailed reasons and 
bases for the decision.  They should then be 
afforded the applicable time period in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).



